Exhibit 10.1

SERVICES AGREEMENT

BY AND BETWEEN

DCP MIDSTREAM, LP

AND

DCP MIDSTREAM PARTNERS, LP



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE 1 ENGAGEMENT AND RELATIONSHIP OF PARTIES

     4     

Section 1.1 Engagement of Service Provider

     4     

Section 1.2 Relationship of the Parties

     4     

Section 1.3 Employee Secondment Agreement Predominates

     4   

ARTICLE 2 SERVICES AND REIMBURSEMENT

     5     

Section 2.1 Services

     5     

Section 2.2 Personnel

     5     

Section 2.3 Ownership of Property

     5     

Section 2.4 Reimbursement for Insurance

     6     

Section 2.5 Limitations on Reimbursement

     6   

ARTICLE 3 LIABILITY STANDARD AND INDEMNIFICATION

     6     

Section 3.1 Limitation of Liability

     6     

Section 3.2 Indemnification of Service Provider

     7     

Section 3.3 Indemnification of Owner

     7     

Section 3.4 Indemnification Demands

     7     

Section 3.5 Right to Contest and Defend Third Party claims

     8     

Section 3.6 Cooperation

     9     

Section 3.7 Right to Participate

     9     

Section 3.8 Payment of Damages

     9     

Section 3.9 Sole Remedy

     9   

ARTICLE 4 INSURANCE

     9     

Section 4.1 Insurance Obtained and Provided by Service Provider

     9     

Section 4.2 Other Requirements

     10   

ARTICLE 5 MISCELLANEOUS

     10     

Section 5.1 Choice of Law; Submission to Jurisdiction

     10     

Section 5.2 Notice

     10     

Section 5.3 Entire Agreement

     11     

Section 5.4 Termination

     11     

Section 5.5 Effect of Waiver or Consent

     11     

Section 5.6 Amendment or Modification

     11     

Section 5.7 Assignment; Third Party Beneficiaries

     11     

Section 5.8 Counterparts

     11     

Section 5.9 Severability

     12     

Section 5.10 Gender, Parts, Articles and Sections

     12     

Section 5.11 Further Assurances

     12     

Section 5.12 Withholding or Granting of Consent

     12     

Section 5.13 Laws and Regulations

     12     

Section 5.14 Negation of Rights of Limited Partners, Assignees and Third Parties

     12     

Section 5.15 No Recourse Against Officers or Directors

     12     

Section 5.16 Construction

     12   

 

- i -



--------------------------------------------------------------------------------

SERVICES AGREEMENT

This SERVICES AGREEMENT (this “Agreement”) is entered into this 14th day of
February, 2013 (the “Effective Date”) by and between DCP MIDSTREAM, LP, a
Delaware limited partnership (“Service Provider”), and DCP MIDSTREAM PARTNERS,
LP, a Delaware partnership (“Owner”). Service Provider and Owner are sometimes
referred to herein individually as a “Party” and collectively as the “Parties.”

RECITALS

WHEREAS, Owner and Services Provider are parties to that certain Omnibus
Agreement dated December 7, 2005, as amended from time to time, and desire to
terminate the Omnibus Agreement and replace the Omnibus Agreement with this
Agreement.

WHEREAS, Owner desires to engage Service Provider, as an independent contractor,
to provide services to Owner, and Service Provider desires to be so engaged.

WHEREAS, the services of Service Provider are an integral part of and essential
to the ability of Owner to generate the goods, products, and services that are
the business of Owner, and by executing this Services Agreement Owner undertakes
to execute work that is part of its trade, business, and occupation.

NOW, THEREFORE, for and in consideration of the foregoing, the mutual covenants
and promises set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by the Parties, Owner
and Service Provider hereby agree as follows:

DEFINITIONS

Unless the context otherwise requires, each defined term shall be equally
applicable both to the singular and the plural forms of the term so defined.
When used in this Agreement, the following terms have the following meanings
(other defined terms may be found elsewhere in this Agreement):

“Action” means any action, suit, arbitration, inquiry, proceeding,
investigation, condemnation, or audit by or before any court or other
Governmental Entity or any arbitrator or panel of arbitrators.

“Affiliate” means, a Person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
a specified Person. A Person shall be deemed to control another Person if such
first Person possesses, directly or indirectly, the power to direct, or cause
the direction of, the management and policies of such other Person, whether
through the ownership of voting securities, by contract or otherwise; provided,
however, that the Partnership Group, on the one hand, and Service Provider and
its Affiliates, on the other hand, shall not be deemed to be Affiliates of each
other for purposes of this Agreement.

 

- 1 -



--------------------------------------------------------------------------------

“Agreement” means this Services Agreement (including any schedules, exhibits or
attachments hereto) as amended, supplemented or otherwise modified from time to
time.

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banks are authorized or required by Law to be closed.

“Cause” has the meaning given such term in the MLP Agreement.

“Change of Control” means, with respect to any Person (the “Applicable Person”),
any of the following events: (i) any sale, lease, exchange or other transfer (in
one transaction or a series of related transactions) of all or substantially all
of the Applicable Person’s assets to any other Person, unless immediately
following such sale, lease, exchange or other transfer such assets are owned,
directly or indirectly, by the Applicable Person; (ii) the dissolution or
liquidation of the Applicable Person; (iii) the consolidation or merger of the
Applicable Person with or into another Person pursuant to a transaction in which
the outstanding Voting Securities of the Applicable Person are changed into or
exchanged for cash, securities or other property, other than any such
transaction where (a) the outstanding Voting Securities of the Applicable Person
are changed into or exchanged for Voting Securities of the surviving Person or
its parent and (b) the holders of the Voting Securities of the Applicable Person
immediately prior to such transaction own, directly or indirectly, not less than
a majority of the outstanding Voting Securities of the surviving Person or its
parent immediately after such transaction; and (iv) a “person” or “group”
(within the meaning of Sections 13(d) or 14(d)(2) of the Exchange Act) being or
becoming the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act) of more than 50% of all of the then outstanding Voting Securities
of the Applicable Person, except in a merger or consolidation which would not
constitute a Change of Control under clause (iii) above.

“Common Unit” has the meaning given such term in the MLP Agreement.

“Conflicts Committee” has the meaning given such term in the MLP Agreement.

“Effective Date” has the meaning given such term in the introduction to this
Agreement.

“Employee Secondment Agreement” means the Employee Secondment Agreement between
Owner and Service Provider dated as of the Effective Date.

“G&A Expenses Limit” has the meaning given such term in Section 2.5.

“GAAP” means accounting principles generally accepted in the United States as
promulgated by the Financial Accounting Standards Board, or its predecessors or
successors, consistently applied.

“General Partner” means DCP Midstream GP, LP, a Delaware limited partnership.

“Governmental Entity” shall mean any court, governmental department, commission,
council, board, agency, bureau or other instrumentality of the United States of
America, any foreign jurisdiction, or any state, provincial, county,
municipality or local governmental unit thereof, including any taxing authority.

 

- 2 -



--------------------------------------------------------------------------------

“Indemnified Party” has the meaning given such term in Section 3.4.

“Indemnifying Party” has the meaning given such term in Section 3.4.

“Indemnity Demand” has the meaning given such term in Section 3.4.

“Law” means all applicable laws, statutes, rules, regulations, codes,
ordinances, permits, variances, judgments, injunctions, orders and licenses of a
Governmental Entity having jurisdiction over the assets or the properties of the
Parties and the operations thereof.

“Loss” means any and all debts, losses, liabilities, duties, claims, damages,
obligations, payments (including those arising out of any demand, assessment,
settlement, judgment, or compromise relating to any actual or threatened
Action), costs and reasonable expenses including any reasonable attorneys’ fees
and any and all reasonable expenses whatsoever incurred in investigating,
preparing, or defending any Action, whether matured or unmatured, absolute or
contingent, accrued or unaccrued, liquidated or unliquidated, known or unknown.

“MLP Agreement” means the Second Amended and Restated Agreement of Limited
Partnership of Owner, dated as of November 1, 2006, as amended from time to
time.

“Owner” has the meaning given such term in the introduction to this Agreement.

“Owner Assets” means the pipelines, processing plants or related equipment or
assets, or portions thereof, conveyed, contributed or otherwise transferred or
intended to be conveyed, contributed or otherwise transferred to any member of
the Partnership Group, or owned by or necessary for the operation of the
business, properties or assets or any member of the Partnership Group.

“Owner Indemnified Parties” has the meaning given such term in Section 3.3(a).

“Partnership Group” means Owner and its Subsidiaries.

“Party(ies)” has the meaning given such term in the introduction to this
Agreement.

“Person” means any individual or entity, including any corporation, limited
liability company, partnership (general or limited), master limited partnership,
joint venture, association, joint stock company, trust, incorporated
organization or Governmental Entity or any department or agency thereof.

“Service Provider” has the meaning given such term in the introduction to this
Agreement.

“Service Provider Indemnified Parties” has the meaning given such term in
Section 3.2.

“Services” has the meaning given such term in Section 2.1(a).

“Subsidiary” has the meaning given such term in the MLP Agreement.

 

 

- 3 -



--------------------------------------------------------------------------------

“Third Party” means a Person other than (a) Service Provider, (b) Owner, or
(c) any of their respective Affiliates.

“Third Party Claim” has the meaning given such term in Section 3.4.

“Voting Securities” means securities of any class of Person entitling the
holders thereof to vote in the election of, or to appoint, members of the board
of directors or other similar governing body of the Person.

ARTICLE 1

ENGAGEMENT AND RELATIONSHIP OF PARTIES

Section 1.1 Engagement of Service Provider. Owner hereby engages Service
Provider to act as an independent contractor, and appoints Service Provider as
its agent with full power and authority, to perform the Services in accordance
with the terms and conditions of this Agreement. Service Provider hereby accepts
such engagement and agrees to provide or cause to be provided the Services in
accordance with the terms and conditions, and subject to the limitations, set
forth in this Agreement. The Parties hereto agree that the Omnibus Agreement is
hereby terminated and shall have no further force and effect.

Section 1.2 Relationship of the Parties. Service Provider shall perform and
execute the provisions of this Agreement as an independent contractor to Owner.
This Agreement is not intended to and does not create a partnership, joint
venture or other relationship creating fiduciary, quasi-fiduciary or similar
duties and obligations between the Parties or any of their Affiliates. Subject
to the terms of this Agreement, Service Provider shall perform the Services
according to Service Provider’s own means and methods of work, which shall be in
the exclusive charge and control of Service Provider.

Section 1.3 Employee Secondment Agreement Predominates. Nothing in this
Agreement affects the employer status of Service Provider, the employer status
of Owner, or the joint-employer status of Service Provider and Owner, all of
which are set out in the Employee Secondment Agreement. Where any conflict is
found between this Agreement and the Employee Secondment Agreement, the terms of
the Employee Secondment Agreement shall predominate.

 

- 4 -



--------------------------------------------------------------------------------

ARTICLE 2

SERVICES AND REIMBURSEMENT

Section 2.1 Services.

(a) Service Provider hereby agrees to continue to provide Owner with certain
general and administrative services, including but not limited to legal,
accounting, treasury, insurance administration and claims processing, risk
management, health, safety and environmental, information technology, human
resources, credit, payroll, internal audit, taxes and engineering. These general
and administrative services shall be substantially identical in nature and
quality to the services of such type previously provided by Service Provider in
connection with their management and operation of the Owner Assets during the
one-year period prior to the Effective Date.

(b) Subject to the provisions of Section 3.3, Owner hereby agrees to reimburse
Service Provider for all expenses and expenditures it incurs or payments it
makes on behalf of Owner for these general and administrative services,
including but not limited to salaries of executive officers devoting less than a
majority of their time on Partnership Group matters based on the percentage of
time devoted to Partnership Group matters by such executive officers.

(c) The Owner hereby agrees to reimburse Service Provider for all other expenses
and expenditures it incurs or payments it makes on behalf of Owner, including,
but not limited to (i) salaries of operational personnel performing services on
Owner’s behalf and the cost of employee benefits for such personnel in the
manner and to the extent provided in the Employee Secondment Agreement,
(ii) capital expenditures, (iii) maintenance and repair costs and (iv) taxes.

(d) The General Partner shall be entitled to allocate any such expenses and
expenditures between the Owner, on the one hand, and Service Provider, on the
other hand, in accordance with the foregoing provisions on any reasonable basis.

Section 2.2 Personnel. Service Provider shall provide, or cause to be provided,
personnel to staff and perform the Services, which may be accomplished to the
extent necessary (a) pursuant to the Employee Secondment Agreement by
joint-employees of Service Provider and Owner, engaged full time in providing
the Services, or any other employees of Service Provider or Affiliates of
Service Provider or (b) by contractors hired by Service Provider.

Section 2.3 Ownership of Property. The Parties agree and acknowledge that
Service Provider shall have no direct ownership interest in the Owner Assets
(nor in any of the equipment, materials or other property related thereto and
purchased by Owner or its Subsidiaries either directly or on behalf of Owner or
such Subsidiaries by Service Provider), and that neither Service Provider, nor
any Affiliate of Service Provider shall be deemed to have any direct or indirect
ownership interest in the Owner Assets (or in any equipment, materials and other
property related thereto and purchased by any member of the Partnership Group
either directly or on behalf of such member of the Partnership Group by Service
Provider) as a result of the terms of this Agreement. The Parties further agree
that notwithstanding any member of the

 

- 5 -



--------------------------------------------------------------------------------

Partnership Group’s ownership of any equipment, materials and other property
related to Owner Assets, Service Provider shall have the right to use such
equipment, materials and other property in its operation of the Owner Assets and
its provision of the Services under this Agreement. Notwithstanding anything in
this Agreement to the contrary, any reimbursement of costs incurred with respect
to any equipment, materials or other property owned by Service Provider shall
not affect Service Provider’s ownership of such equipment, materials or other
property, regardless of whether any such equipment, materials or other property
has been improved or enhanced thereby.

Section 2.4 Reimbursement for Insurance. Owner hereby agrees to reimburse (or to
cause its Affiliate to reimburse) Service Provider or its Affiliate (other than
any Affiliate constituting part of Owner), as applicable, for all expenses it
incurs or payments it makes on behalf of Owner and the Partnership Indemnitees
for (i) insurance coverage with respect to the Owner Assets, (ii) insurance
coverage with respect to claims related to fiduciary obligations of officers,
directors and control persons of the Owner (iii) insurance coverage with respect
to claims under federal and state securities laws, and (iv) employee-related
insurance coverage as set forth in the Secondment Agreement.

Section 2.5 Limitations on Reimbursement.

(a) The amount for which Service Provider shall be entitled to reimbursement
from Owner pursuant to Section 2.1(b) for general and administrative expenses
shall not exceed the amount set forth in Schedule A to this Agreement (the “G&A
Expenses Limit”). Thereafter, the G&A Expenses Limit shall be increased annually
by the percentage increase in the Consumer Price Index - All Urban Consumers,
U.S. City Average, Not Seasonally Adjusted for the applicable year. In the event
that Owner makes any acquisitions of assets or businesses or the business of
Owner otherwise expands following the date of this Agreement, then the G&A
Expenses Limit shall be appropriately increased by amending Schedule A to this
Agreement in order to account for adjustments in the nature and extent of the
general and administrative services by Service Provider to Owner, with any such
increase in the G&A Expense Limit subject to the approval of the Conflicts
Committee.

(b) The obligation of Owner to reimburse Service Provider and its Subsidiaries
pursuant to Section 3.2 shall not be subject to any monetary limitation.

ARTICLE 3

LIABILITY STANDARD AND INDEMNIFICATION

Section 3.1 Limitation of Liability. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
THIS AGREEMENT, THE PARTIES EXPRESSLY AGREE THAT (A) SERVICE PROVIDER SHALL NOT
BE LIABLE TO ANY OWNER INDEMNIFIED PARTY FOR ANY EXEMPLARY, PUNITIVE, INDIRECT,
CONSEQUENTIAL, REMOTE, OR SPECULATIVE DAMAGES, SAVE AND EXCEPT SUCH DAMAGES
PAYABLE WITH RESPECT TO THIRD PARTY CLAIMS FOR WHICH SERVICE PROVIDER IS
OBLIGATED TO PROVIDE INDEMNIFICATION UNDER SECTION 3.3 AND (B) OWNER SHALL NOT
BE LIABLE TO ANY SERVICE PROVIDER INDEMNIFIED PARTY FOR ANY EXEMPLARY, PUNITIVE,
INDIRECT, CONSEQUENTIAL, REMOTE, OR

 

- 6 -



--------------------------------------------------------------------------------

SPECULATIVE DAMAGES, SAVE AND EXCEPT SUCH DAMAGES PAYABLE WITH RESPECT TO THIRD
PARTY CLAIMS FOR WHICH OWNER IS OBLIGATED TO PROVIDE INDEMNIFICATION UNDER
SECTION 3.2.

Section 3.2 Indemnification of Service Provider.

(a) Subject to Section 3.1 and Section 3.3, Owner shall INDEMNIFY, PROTECT,
DEFEND, RELEASE and HOLD HARMLESS Service Provider and its Affiliates
(including, for the avoidance of doubt, any Person that is an Affiliate of
Service Provider), and their respective directors, officers, managers, members,
and legal representatives (together with Service Provider, the “Service Provider
Indemnified Parties”) from and against any and all Losses suffered by Service
Provider Indemnified Parties as a result of, caused by, or arising out of
(i) any breach of a representation and warranty of Owner in this Agreement,
(ii) any breach of any covenant of Owner under this Agreement, (iii) the sole,
joint or concurrent negligence, gross negligence or willful misconduct of Owner,
or (iv) Service Provider’s performance of the Services, including Service
Provider’s sole, joint or concurrent negligence (but excluding, to the extent
provided in Section 3.3, the gross negligence or willful misconduct of Service
Provider) in connection therewith; provided, however, that Owner shall have no
indemnity or defense obligations to Service Provider Indemnified Parties with
respect to matters for which Service Provider is required to indemnify or defend
Owner Indemnified Parties pursuant to Section 3.3.

(b) No statute, rule, or regulation that precludes an injured party from
bringing an action against a fellow employee or employer shall preclude a
Service Provider Indemnified Party from seeking and obtaining a judicial
determination of the fault or negligence of such natural Persons for purposes of
this Section.

Section 3.3 Indemnification of Owner.

(a) Subject to Section 3.1, Service Provider shall INDEMNIFY, PROTECT, DEFEND,
RELEASE and HOLD HARMLESS Owner, the Members (including, for the avoidance of
doubt, any Member that is an Affiliate of Service Provider) and other respective
Affiliates (other than Service Provider), and their respective directors,
officers, managers, members and legal representatives (together with Owner, the
“Owner Indemnified Parties”) from and against any and all Losses suffered by
Owner Indemnified Parties as a result of, caused by, or arising out of (i) any
breach of a representation or warranty of Service Provider in this Agreement, or
(ii) the gross negligence or willful misconduct of Service Provider in its
performance or failure to perform any Services under this Agreement.

(b) No statute, rule, or regulation that precludes an injured party from
bringing an action against a fellow employee or employer shall preclude an Owner
Indemnified Party from seeking and obtaining a judicial determination of the
fault or negligence of such natural Persons for purposes of this Section.

Section 3.4 Indemnification Demands. Each Party hereunder agrees that promptly
upon its discovery of facts giving rise to a demand for indemnity under the
provisions of this Agreement, including receipt by it of a demand or Action by
any Third Party (a “Third Party Claim”), with respect to any matter as to which
an Service Provider Indemnified Party or an

 

- 7 -



--------------------------------------------------------------------------------

Owner Indemnified Party as applicable (each, an “Indemnified Party”) asserts a
right to indemnity under the provisions of this Agreement, it will give notice
promptly thereof in writing to the Party against which such a right is being
asserted (the “Indemnifying Party”), together with a statement of such
information respecting any of the foregoing as it shall have reasonable access
to and including a formal demand for indemnification under this Agreement (an
“Indemnity Demand”). The Indemnifying Party shall not be obligated to indemnify
the Indemnified Party with respect to any Indemnity Demand if the Indemnified
Party fails to notify the Indemnifying Party thereof in accordance with the
provisions of this Agreement and such failure materially and adversely affects
the ability of the Indemnifying Party or its counsel to defend against such
matter and to make a timely response thereto including any responsive motion or
answer to a complaint, petition, notice or other legal, equitable or
administrative process relating to the Indemnity Demand.

Section 3.5 Right to Contest and Defend Third Party Claims.

(a) The Indemnifying Party shall be entitled, at its cost and expense, to
contest and defend, by all appropriate legal proceedings, any Third Party Claim
with respect to which it is called upon to indemnify the Indemnified Party under
the provisions of this Agreement; provided, that notice of its admission that
such Third Party Claim is subject to indemnity hereunder and its intention to so
contest shall be delivered by the Indemnifying Party to the Indemnified Party
within twenty (20) days from the date of receipt by the Indemnifying Party of
the Indemnity Demand. Any such contest may be conducted in the name and on
behalf of the Indemnifying Party or the Indemnified Party as may be appropriate.
Such contest shall be conducted by reputable counsel employed by the
Indemnifying Party and not reasonably objected to by the Indemnified Party, but
the Indemnified Party shall have the right but not the obligation to participate
in such proceedings and to be represented by counsel of its own choosing at its
sole cost and expense. The Indemnifying Party shall have full authority to
determine all actions to be taken with respect to such Third Party Claim;
provided, however, that the Indemnifying Party will not have the authority to
subject the Indemnified Party to any obligation, other than the performance of
purely ministerial tasks or obligations not involving material expense. If the
Indemnifying Party does not elect to contest and defend any such Third Party
Claim as provided herein, the Indemnifying Party shall be bound by the result
obtained with respect thereto by the Indemnified Party. If the Indemnifying
Party shall have assumed the defense of such Third Party Claim, the Indemnified
Party shall agree to any settlement, compromise or discharge of a Third Party
Claim that the Indemnifying Party may recommend and that by its terms obligates
the Indemnifying Party to pay the full amount of the liability in connection
with such Third Party Claim, which releases the Indemnified Party completely and
unconditionally in connection with such Third Party Claim, which involves no
finding or admission of liability, violation of Law, or other adverse matter by
the Indemnified Party and which would not otherwise adversely affect the
Indemnified Party.

(b) Notwithstanding the foregoing in Section 3.5(a), the Indemnifying Party
shall not be entitled to assume the defense of any Third Party Claim (and shall
be liable for the reasonable fees and expenses of counsel incurred by the
Indemnified Party in defending such Third Party Claim) if the Third Party Claim
seeks an order, injunction or other equitable relief or relief for other than
money damages against the Indemnified Party which the Indemnified Party
reasonably determines, after conferring with its counsel, cannot be separated
from any related Third Party Claim for money damages. If such equitable relief
or other relief portion of the Third Party Claim can be so separated from that
for money damages, the Indemnifying Party shall be entitled to assume the
defense of the portion relating to money damages.

 

- 8 -



--------------------------------------------------------------------------------

Section 3.6 Cooperation. If requested by the Indemnifying Party, the Indemnified
Party agrees to cooperate with the Indemnifying Party and its counsel in
contesting any Third Party Claim that the Indemnifying Party elects to contest
or, if appropriate, in making any counterclaim against the Person asserting the
Third Party Claim, or any cross-complaint against any Person, and the
Indemnifying Party will reimburse the Indemnified Party for any expenses
incurred by it in so cooperating. At no cost or expense to the Indemnified
Party, the Indemnifying Party shall cooperate with the Indemnified Party and its
counsel in contesting any Third Party Claim.

Section 3.7 Right to Participate. If the Indemnifying Party does not properly
elect to contest and defend a Third Party Claim as provided herein, the
Indemnified Party agrees to afford the Indemnifying Party and its counsel the
opportunity to be present at, and to participate in, conferences with all
Persons, including any Governmental Entity, asserting any Third Party Claim
against the Indemnified Party or conferences with representatives of or counsel
for such Persons.

Section 3.8 Payment of Damages. The indemnification required hereunder shall be
made by periodic payments of the amount thereof during the course of the
investigation or defense, within ten (10) days as and when reasonably specific
bills are received or Loss is incurred and reasonable evidence thereof is
delivered. In calculating any amount to be paid by an Indemnifying Party by
reason of the provisions of this Agreement, the amount shall be reduced by all
cash tax benefits and other cash reimbursements (including insurance proceeds)
actually received by the Indemnified Party related to the Losses.

Section 3.9 Sole Remedy. No Party shall have any liability under this Agreement
except as is provided in this Agreement (other than claims or causes of action
arising from fraud).

ARTICLE 4

INSURANCE

Section 4.1 Insurance Obtained and Provided by Service Provider.

(a) On behalf of Owner, Service Provider shall obtain and maintain (or cause to
be obtained and maintained) at all times during the term of this Agreement
insurance coverage for the Partnership Group and the Owner Assets that Service
Provider determines is necessary or appropriate. Such insurance shall be
procured from reputable insurance companies with an AM Best Rating of A-/VII or
better.

(b) The Members agree that the costs reasonably allocated to any insurance
described in Section 4.1(a) (including applicable deductibles and self-insured
retentions) that is obtained and maintained on behalf of the Partnership Group
by Service Provider’s making available for the benefit of Owner or any of its
Subsidiaries the insurance of any of its Affiliates, shall be reimbursed to
Service Provider by Owner, or if appropriate otherwise directly charged to
Owner.

 

- 9 -



--------------------------------------------------------------------------------

Section 4.2 Other Requirements. For insurance coverages obtained pursuant to
Section 4.1, Service Provider will provide that the applicable insurer shall
waive any right of recovery, under subrogation or otherwise, which the insurer
may have or acquire against Service Provider and its Affiliates, the Partnership
Group and their respective directors, partners, officers, agents or employees
for claims under such policies. All such coverage shall, where applicable, name
the Partnership Group and its and their respective Affiliates or Service
Provider and its Affiliates, as applicable, as additional insureds, or as named
insureds. Such insurance shall, to the extent of Service Provider’s or Owner’s
indemnity obligations, be primary and non-contributing to any other insurance
that is available to Owner or Service Provider. All insurance coverage obtained
by Service Provider in relation to this Agreement shall be endorsed to provide
that cancellation, termination or other material change shall not be effective
without thirty (30) days prior written notice to Owner excepting only
cancellation for non-payment of premium where such notice period shall be ten
(10) days.

ARTICLE 5

MISCELLANEOUS

Section 5.1 Choice of Law; Submission to Jurisdiction. This Agreement shall be
subject to and governed by the laws of the State of Colorado, excluding any
conflicts-of-law rule or principle that might refer the construction or
interpretation of this Agreement to the laws of another state. Each Party hereby
submits to the jurisdiction of the state and federal courts in the State of
Colorado and to venue in Colorado.

Section 5.2 Notice. All notices, requests or consents provided for or permitted
to be given pursuant to this Agreement must be in writing and must be given by
depositing same in the United States mail, addressed to the Person to be
notified, postpaid, and registered or certified with return receipt requested or
by delivering such notice in person or by telecopier or telegram to such Party.
Notice given by personal delivery or mail shall be effective upon actual
receipt. Notice given by telegram or telecopier shall be effective upon actual
receipt if received during the recipient’s normal business hours, or at the
beginning of the recipient’s next business day after receipt if not received
during the recipient’s normal business hours. All notices to be sent to a Party
pursuant to this Agreement shall be sent to or made at the address set forth
below or at such other address as such Party may stipulate to the other Parties
in the manner provided in this Section 5.2.

For notices to Owner:

370 17th Street, Suite 2775

Denver, Colorado 80202

Phone: (303) 633-2900

Fax: (303) 633-2921

Attention: General Counsel

For notices to Service Provider:

370 17th Street, Suite 2500

Denver, Colorado 80202

Phone: (303) 595-3331

Fax: (303) 605-2226

Attention: General Counsel

 

- 10 -



--------------------------------------------------------------------------------

Section 5.3 Entire Agreement. This Agreement constitutes the entire agreement of
the Parties relating to the matters contained herein, superseding all prior
contracts or agreements, whether oral or written, relating to the matters
contained herein.

Section 5.4 Term. This Agreement shall remain in full force and effect until
December 31, 2013, at which time this Agreement shall automatically evergreen
and renew for successive one year terms unless either party gives written notice
no less than 120 days prior to the end of the calendar year in which such
termination shall occur.

Section 5.5 Termination. Notwithstanding any other provision of this Agreement,
if the General Partner is removed as general partner of Owner under
circumstances where Cause does not exist and Units held by the General Partner
and its Affiliates are not voted in favor of such removal, this Agreement, may
immediately thereupon be terminated by Owner. This Agreement shall also
terminate upon a Change of Control of Service Provider, the General Partner or
Owner.

Section 5.6 Effect of Waiver or Consent. No waiver or consent, express or
implied, by any Party to or of any breach or default by any Person in the
performance by such Person of its obligations hereunder shall be deemed or
construed to be a consent or waiver to or of any other breach or default in the
performance by such Person of the same or any other obligations of such Person
hereunder. Failure on the part of a Party to complain of any act of any Person
or to declare any Person in default, irrespective of how long such failure
continues, shall not constitute a waiver by such Party of its rights hereunder
until the applicable statute of limitations period has run.

Section 5.7 Amendment or Modification. This Agreement may be amended or modified
from time to time only by the written agreement of all the Parties; provided,
however, that Owner may not, without the prior approval of the Conflicts
Committee, agree to any amendment or modification of this Agreement that, in the
reasonable discretion of the General Partner, will adversely affect the holders
of Common Units. Each such instrument shall be reduced to writing and shall be
designated on its face an “Amendment” or an “Addendum” to this Agreement.

Section 5.8 Assignment; Third Party Beneficiaries. No Party shall have the right
to assign its rights or obligations under this Agreement without the consent of
the other Parties. Each of the Parties hereto specifically intends that Owner
and each entity comprising the Partnership Group, as applicable, whether or not
a Party to this Agreement, shall be entitled to assert rights and remedies
hereunder as third-party beneficiaries hereto with respect to those provisions
of this Agreement affording a right, benefit or privilege to any such entity.

Section 5.9 Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all signatory Parties had signed the
same document. All counterparts shall be construed together and shall constitute
one and the same instrument.

 

- 11 -



--------------------------------------------------------------------------------

Section 5.10 Severability. If any provision of this Agreement or the application
thereof to any Person or circumstance shall be held invalid or unenforceable to
any extent, the remainder of this Agreement and the application of such
provision to other Persons or circumstances shall not be affected thereby and
shall be enforced to the greatest extent permitted by law.

Section 5.11 Gender, Parts, Articles and Sections. Whenever the context
requires, the gender of all words used in this Agreement shall include the
masculine, feminine and neuter, and the number of all words shall include the
singular and plural. All references to Article numbers and Section numbers refer
to Articles and Sections of this Agreement.

Section 5.12 Further Assurances. In connection with this Agreement and all
transactions contemplated by this Agreement, each Party agrees to execute and
deliver such additional documents and instruments and to perform such additional
acts as may be necessary or appropriate to effectuate, carry out and perform all
of the terms, provisions and conditions of this Agreement and all such
transactions.

Section 5.13 Withholding or Granting of Consent. Each Party may, with respect to
any consent or approval that it is entitled to grant pursuant to this Agreement,
grant or withhold such consent or approval in its sole and uncontrolled
discretion, with or without cause, and subject to such conditions as it shall
deem appropriate.

Section 5.14 Laws and Regulations. Notwithstanding any provision of this
Agreement to the contrary, no Party shall be required to take any act, or fail
to take any act, under this Agreement if the effect thereof would be to cause
such Party to be in violation of any applicable law, statute, rule or
regulation.

Section 5.15 Negation of Rights of Limited Partners, Assignees and Third
Parties. The provisions of this Agreement are enforceable solely by the Parties,
and no limited partner, member, or assignee of Service Provider, any member of
the Partnership Group or other Person shall have the right, separate and apart
from Service Provider or Owner, to enforce any provision of this Agreement or to
compel any Party to comply with the terms of this Agreement.

Section 5.16 No Recourse Against Officers or Directors. For the avoidance of
doubt, the provisions of this Agreement shall not give rise to any right of
recourse against any officer or director of Service Provider or any member of
the Partnership Group.

Section 5.17 Construction.

(a) All article, section and exhibit references used in this Agreement are to
articles, sections and exhibits of and to this Agreement unless otherwise
specified. The schedules and exhibits attached to this Agreement constitute a
part of this Agreement and are incorporated herein for all purposes.

(b) If a term is defined as one part of speech (such as a noun), it shall have a
corresponding meaning when used as another part of speech (such as a verb).
Terms defined in the singular have the corresponding meanings in the plural, and
vice versa. Unless the context of this Agreement clearly requires otherwise,
words importing the masculine gender shall include

 

- 12 -



--------------------------------------------------------------------------------

the feminine and neuter genders and vice versa. The term “includes” or
“including” shall mean “including without limitation.” The words “hereof,”
“hereto,” “hereby,” “herein,” “hereunder” and words of similar import, when used
in this Agreement, shall refer to this Agreement as a whole and not to any
particular section or article in which such words appear. The phrase “ordinary
course of business” shall mean, with respect to a particular Person, the
ordinary course of business of such Person consistent with past practice in all
material respects. All references to Laws refer to such Laws as they may be
amended from time to time, and references to particular provisions of a Law
include any corresponding provisions of any succeeding Law.

(c) The Parties acknowledge that each Member and its attorneys have reviewed
this Agreement and that any rule of construction to the effect that any
ambiguities are to be resolved against the drafting Party, or any similar rule
operating against the drafter of an agreement, shall not be applicable to the
construction or interpretation of this Agreement.

(d) The captions in this Agreement are for convenience only and shall not be
considered a part of or affect the construction or interpretation of any
provision of this Agreement.

(e) All references to currency and “$” herein shall be to, and all payments
required hereunder shall be paid in, United States dollars.

(f) All accounting terms used herein and not expressly defined herein shall have
the meanings given to them under GAAP, as of the date of the statement to which
such term refers.

Signature Page Follows

 

- 13 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement to be effective as
of the Effective Date.

 

OWNER: DCP MIDSTREAM PARTNERS, LP By:   DCP MIDSTREAM GP, LP Its:   General
Partner By:   DCP MIDSTREAM GP, LLC Its:   General Partner By:  

/s/ Michael S. Richards

Name:   Michael S. Richards Title:   Vice President, General Counsel and
Secretary SERVICE PROVIDER: DCP MIDSTREAM, LP By:  

/s/ Brent L. Backes

Name:   Brent L. Backes Title:   Group Vice President, General Counsel and    
Corporate Secretary



--------------------------------------------------------------------------------

SCHEDULE A

G&A EXPENSES LIMIT

For 2013 the G&A Expenses Limit shall be 28,620,000.